DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B-F, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/20/2022.
Applicant’s election without traverse of Species A, claims 1-5, in the reply filed on 05/20/2022 is acknowledged.

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites the limitation of “wherein the at least one cover includes a first surface, a second surface opposite the first surface of the at least one cover, at least one channel formed within the second surface of the at least one cover, wherein the at least one channel is sized and shaped to receive the at least one electrical wire, a first edge, a second edge opposite the first edge, and a first aperture formed within the first edge, wherein the at least one channel extends from the first aperture to a location intermediate the first edge and the second edge”. The Examiner would like to suggest amending the claim by introducing the “first edge” and “second edge” before introducing the at least one channel, in order to make the claim language clear that the first edge and second edge are referring to the edges of the cover.  The suggested claim language would be :
“wherein the at least one cover includes a first surface, a second surface opposite the first surface of the at least one cover, a first edge, a second edge opposite the first edge, at least one channel formed within the second surface of the at least one cover, wherein the at least one channel is sized and shaped to receive the at least one electrical wire.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities: the recitation of “one the plurality of channels” in line 4 should be changed to “one of the plurality of channels”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, claim 5 recites the limitation of “wherein one of the plurality of channels extends from the third aperture to a location intermediate the third edge and the fourth edge, and wherein one of the plurality of channels extends from the fourth aperture to a location intermediate the third edge and the fourth edge”. It is unclear whether the recitations of “one of the plurality of channels” are referring to the same channel as claim 4 or different channels and whether the two channels of claim 5 are the same or referring to different channels. Either of said interpretations would read on the claimed invention. For the purpose of this Office Action, the recitation of “at least one channel” in claim 3 is considered as a “first channel”, the recitation of “one of the plurality of channels” in claim 4 is considered as a “second channel”, the first recitation of “one of the plurality of channels” in claim 5 is considered as a “third channel” and the second recitation of “one of the plurality of channels” in claim 5 is considered as a “fourth channel”. Appropriate correction is required to avoid confusion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Yang et al., U.S. Publication No. 2018/0254738 A1.
Regarding claim 1, Yang et al. teaches a photovoltaic roof module (abstract, Fig.3 and Fig.14C) comprising:
A photovoltaic module 1420 including at least one solar cell 1426 having an electrical bussing (1428), an encapsulant 1430 encapsulating the at least one solar cell, wherein the encapsulant includes a first surface having at least one opening (see Fig.14C, note that hole 1432 extends partially through the encapsulant, where the electrical bussing is located, and the remining distance between cover 1422 and cover 1424 will be filled with encapsulant 1430, see [0115]), and a frontsheet 1422 juxtaposed with the first surface of the encapsulant, wherein the front sheet includes a first surface, a second surface opposite the first surface of the frontsheet, and at least one second opening extending from the first surface of the front sheet to the second surface of the front sheet (through hole 1432 extends through the frontsheet 1422; see Fig.14C), wherein the at least one second opening of the frontsheet is in fluid communication with the at least one first opening of the encapsulant, wherein the electrical bussing (1428) is positioned in the at least one first opening;
At least one electrical wire 1406 having a first end connected to the electrical bussing 1428 of the at least one solar cell (note that the electrical wire 1406 is connected to the electrical bussing 1428 via the attachment pad 1410 (see Fig.14B and Fig.14C, [0110-0115]); and
At least one cover (physical enclosure: 1402; Fig.14C and [0110]) attached to the frontsheet 1422 and covering the first end of the at least one electrical wire 1406 and the at least one first opening and the at least one second opening 1432.
Regarding claim 2, Yang et al. teaches that the encapsulant includes a first layer (306) and a second layer (310) (see Fig.3 and [0062]), wherein the at least one first opening is formed at least within the first layer based on the embodiment of Fig.14C as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., U.S. Publication No. 2018/0254738 A1 as applied to claim 1 above, and further in view of Lim et al. U.S. Publication No. 2008/0078440 A1.
Regarding claim 3, Yang et al. teaches all the claimed limitations as set forth above, but does not specifically teach that the at least one cover (physical enclosure: 1402; Fig.14C and [0110]) includes a first surface, a second surface opposite the first surface of the at least one cover, a first edge, a second edge opposite the first edge, at least one channel formed within the second surface of the at least one cover, wherein the at least one channel is sized and shaped to receive the at least one electrical wire, a first aperture formed within the first edge, wherein the at least one channel extends from the first aperture to a location intermediate the first edge and the second edge. 
Yang teaches that the cover (physical enclosure: 1402; Fig.14C and [0110]) houses various electrical components such as lead wire and the electrical circuitry associated with the solar cell device.
In the same field of endeavor, Lim teaches an electric wire bracket for solar cells (Fig.4 and Fig.5), corresponding to the claimed “at least one cover”, comprising a first surface, a second surface opposite the first surface, a first edge, a second edge opposite the first edge, at least one channel formed  within the second surface of the at least one cover, wherein the at least one channel is sized and shaped to receive the at least one electrical wire, and first aperture (3; Fig.5) formed within the first edge, wherein the at least one channel extends  from the first aperture to a location intermediate the first edge and the second edge (see annotated figure below).


    PNG
    media_image1.png
    487
    815
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the at least one cover of Yang with the wire bracket of Lim in order to facilitate the connection of wires supplying power produced by solar cells to electronic instruments as taught by Lim [0044]. In addition, combining prior art elements according to known method to yield predictable results, in the instant case utilizing the wire bracket of Lim to facilitate the connection of wires supplying power produced by solar cells of Yang to electronic instruments, supports prima facie obviousness (MPEP 2143, I, Part A).
 Regarding claim 4, modified Yang teaches that the at least one channel includes a plurality of channels, wherein the at least one cover includes a second aperture, wherein one of the plurality of channels extends from the second aperture to a location intermediate the first edge and the second edge (See the annotated drawing below).

    PNG
    media_image2.png
    487
    815
    media_image2.png
    Greyscale

Regarding claim 5, modified Yang teaches wherein the at least one cover includes a third edge extending from the first edge to the second edge, a fourth edge opposite the third edge and extending from the first edge to the second edge, a third aperture formed within the third edge, and a fourth aperture formed within the fourth edge, wherein one the plurality of channels extends from the third aperture to a location intermediate the third edge and the fourth edge, and wherein one of the plurality of channels extends from the fourth aperture to a location intermediate the third edge and the fourth edge (see annotated drawing below).

    PNG
    media_image3.png
    487
    815
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/               Primary Examiner, Art Unit 1726